Citation Nr: 0527053	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-19 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for the residuals of a 
right knee injury with arthritis.

4.  Entitlement to service connection for the residuals of 
injury to the chin.

5.  Entitlement to service connection for muscle and joint 
aches and swelling, as secondary to exposure to the herbicide 
Agent Orange.

6.  Entitlement to service connection for a prostate 
condition, as secondary to exposure to the herbicide Agent 
Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board finds it would be helpful to briefly review the 
procedural history in this case.  The RO initially issued a 
rating decision in September 1998 which denied service 
connection for PTSD; and skin rash, prostate condition, and 
muscle and joint aches and swelling, as secondary to exposure 
to Agent Orange.  Notification of the rating decision was 
sent by letter dated September 17, 1998.  

In August 1998, the RO received the veteran's stressor 
statement.  However, the September 1998 rating decision 
indicated that this information had not been received and was 
not considered in adjudicating the veteran's claim.  Rather, 
under the reasons and bases section of the rating decision, 
it is stated that the veteran had no stressors.  In December 
1998, the RO requested verification of the veteran's averred 
stressors from the U.S. Armed Services Center for Research 
for Unit Records (CURR).  CURR provided a response in January 
1999 indicating that it could not verify the veteran's 
stressors, as the information sent was insufficient to 
conduct a meaningful search.  CURR recommended that the RO 
request Morning Reports directly from the National Personnel 
Records Center (NPRC), which may include information that 
would verify the veteran's stressors, i.e., personnel 
wounded, killed, or missing in action, and transfer of 
personnel.  The RO did not attempt to obtain these records.

In April 1999, the RO issued a rating decision again denying 
the veteran's claim for service connection for PTSD.  Under 
the reasons and bases section, the RO noted that the veteran 
had not provided sufficient information concerning his 
stressors.

In September 1999, the veteran submitted another stressor 
statement, containing further information, including the 
identification of the unit to which he was assigned, the 
names of some of the bases on which he had been stationed and 
the units he had been sent to, and the names of the buddy 
with whom he enlisted, his company commander and his first 
sergeant.  No further development was attempted to verify the 
new information concerning the stressors.

In January 2000, the RO issued a rating decision denying the 
veteran's claim as not well grounded.

Subsequent to the January 2000 rating decision, the veteran 
and his representative submitted additional stressors 
statements and service personnel records.

In its June 2002 rating decision, the RO apparently 
reconsidered the veteran's previous claims for PTSD, and for 
muscle and joint aches and swelling and a prostate condition 
as secondary to exposure to Agent Orange-under the Veterans 
Claims Assistance Act of 2000 (VCAA), treating them as still 
pending rather than requiring new and material evidence to 
reopen them.  The Board finds this appropriate, as the 
September 1998 and January 2000 rating decisions would have 
become final within the window for re-adjudication-either at 
the veteran's request or RO's own discovery-allowed under 
special provision of the VCAA.  

Accordingly, the Board has not phrased the issues as claims 
to reopen previously denied claims with the submission of new 
and material evidence.  

In addition, the Board notes that the veteran included the 
issue of service connection for a skin condition, as 
secondary to exposure to the herbicide Agent Orange in his 
June 2002 notice of disagreement.  The Board thus infers a 
claim for service connection for a skin condition as 
secondary to exposure to Agent Orange-either on basis of 
request for readjudication received within the time period 
allowed, or with the submission of new and material evidence 
to reopen a previously denied claim.  

As an aside, the Board observes that online research suggests 
that Phuoc Vinh, one of the bases at which he veteran avers 
(and the historical evidence so documents) he was stationed, 
was sprayed extensively with herbicides from 1965 to 1970.

The veteran testified before the undersigned Veterans Law 
Judge in May 2005, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).

The issues of service connection for hepatitis C, the 
residuals of a right knee injury with arthritis, the 
residuals of injury to the chin, muscle and joint aches and 
swelling, as secondary to exposure to the herbicide Agent 
Orange, and a prostate condition, as secondary to exposure to 
the herbicide Agent Orange addressed in the REMAND portion of 
the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim of service connection for PTSD 
addressed in this decision.

2.  The evidence shows that the veteran served in combat 
operations as a Hercules missile technician and missile 
systems apprentice, repairing field artillery weapons, while 
assigned to the 610th Maintenance Battalion, 29th General 
Support Group in Vietnam from April 1969 to April 1970.

3.  The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced during his active service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5102, 5103 and 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of the appeal as 
to the issues of service connection was already decided and 
appealed prior to VCAA enactment, in September 1998.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Notwithstanding, as noted above, the RO readjudicated the 
issue in a June 2002 rating decision.  Additionally, the RO, 
provided notice of the VCAA in an October 2001 letter 
concerning the issue of service connection for PTSD.

The Board is granting the veteran's claims for service 
connection for PTSD.  Thus, with respect to this claim, the 
Board finds that the AOJ has substantially satisfied the 
duties to notify and assist, as required by the VCAA of 2000.  
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision concerning these 
claims.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case, the medical evidence establishes that 
the veteran is diagnosed with PTSD that is the result of 
events he experienced while on active duty in Vietnam.

A report of VA examination dated in November 1997 reflects 
reported complaints of anger, particularly toward authority 
figures, in ability to hold a job for any consistent period 
of time, frequent loss of temper, chronic depression, loss of 
appetite, insomnia, nightmares of being shot, tension, and 
hostility.  He reported that he generally got alone with 
others but was not close to his own family, whom he did not 
trust.  He stated he also does not trust authority figures.  

The examiner noted findings of great anger and hostility, 
particular based on racial issues.  There were no findings of 
delusions or hallucinations, paranoid ideation or any 
psychosis.  The veteran was observed to present as well 
dressed, quite articulate, and clearly above average 
intellectually.  The examiner found the veteran to evidence 
some symptomatology consistent with a diagnosis of PTSD.  He 
was also found to exhibit clear cut symptoms of an 
oppositional defiant disorder, which the examiner opined 
seemed to have been triggered by the perceived mistreatment 
that the veteran received at the hands of superior officers 
while he was in the military.  In August 1998, the physician 
provided an addendum, in which he stated:

I believe i[t] would be better stated ... 
[the veteran] is suffering from post 
traumatic stress disorder which is 
secondary to his military service.  [A]n 
additional diagnosis of oppositional 
defiant disorder is posted.  This seems 
connected to his attitude about his 
family of origin.  His subsequent 
exposure to trauma while in the military 
exacerbated this condition and led to 
even more serious problems in the work 
environment[].

A Global Assessment of Functioning (GAF) score of 50 was 
assigned in November 1997 and confirmed in August 1998.

However, VA hospital records dated in July 2000 show a 
diagnosis of schizophrenia, chronic, paranoid type.  The 
veteran was again hospitalized from October to December 2000, 
and then again from December 2000 to June 2001.  Discharge 
summaries in both cases reflect that he was diagnosed with 
PTSD.  In December 2000 he was shown to have an AXIS I 
diagnosis of PTSD, with a GAF of 40.  He was at this time 
homeless.

In November 2001, the veteran underwent further VA 
examination.  At this time, the report shows, the veteran 
reported a history of service in Vietnam, with accompanying 
stress at the experience.  He stated he was distressed at 
having to kill.  He reported serving as a field artillery 
mechanic, and that in this capacity he saw artillery 
barrages, rocket attacks and ambushes frequently.  He 
reported that his job required he go out into the field to 
other units' firebases to repair artillery guns.  He would 
stay from ten minutes to hours or days with these other 
units.  He reported seeing a lot of soldiers being killed and 
a lot of dead bodies.  He said that one of his buddies was 
hit by a rocket and his chest was blown to pieces.  The 
veteran admitted to being scared pretty much constantly in 
Vietnam, and stated he felt he could do nothing to help his 
friend.  He reported having homicidal thoughts toward the 
officer who ordered him to undertake so many missions.  He 
reported complaints of nightmares, night sweats, intrusive 
thoughts, exaggerated startle response, difficulty getting 
close to others and inability to trust them, homicidal and 
suicidal thoughts in the past, a lot of anger and depression, 
and alcohol dependence.  The examiner noted the veteran had 
reported a 31-year history of alcohol use in 2000.  The 
examiner noted that the veteran reported differing stories 
about legal difficulties, and a progress noted dated in June 
2000 shows a several year history of evading the truth with 
his therapist.

The examiner noted that the veteran had difficulty giving a 
chronological history during the interview.  The veteran 
spoke readily, but circumstantially.  He presented as cleanly 
groomed and well oriented, but reported being very 
distractible and having poor concentration.  Panic attacks, 
delusions, and hallucinations were denied.  The examiner 
found no current homicidal or suicidal thoughts.  The 
examiner diagnosed PTSD, chronic with delayed onset, alcohol 
dependence in early remission, and oppositional defiant 
disorder in AXIS I.  GAF was measured at 45.  Unemployment, 
problems with primary support group, and homelessness were 
listed in AXIS IV.

In May 2002, the veteran's treating VA physician, Mark R. 
Vogel, Psy.D., proffered a statement, which is excerpted in 
pertinent part, as follows:

This letter concerns [the veteran], who 
served in the army from 1968-1971 in 
Vietnam.  [The veteran] was exposed to 
numerous traumatic events including life 
threatening situations as well as 
witnessing men being killed, dismembered 
bodies, and other grisly aspects of 
warfare.  Consequently, he suffers from 
significant PTSD as evidenced by 
nightmares, flashbacks, decreased sleep, 
increased anger, hypersensitivity, and 
survivor guilt.  He has also endured some 
secondary depression with has caused him 
to be suicidal in the past.  These 
symptoms have impaired [the veteran's] 
functioning occupationally, 
interpersonally, and emotionally.

[The veteran] was admitted to the [] 
Residential PTSD program in December 2000 
for 45 days.  I was his treating 
psychologist at that time and saw him 
almost daily for either group or 
individual therapy.  [The veteran] also 
attended my outpatient PTSD group for 
sometime after discharge.

VA treatment records further reflect treatment for PTSD 
symptoms.

In the present case, the Board finds that the medical 
evidence establishes that the veteran is diagnosed with PTSD 
that is the result of stressors he experienced while serving 
in combat operations in Vietnam.  The VA examination reports, 
and the letter from the veteran's VA treating physician, 
concur in a diagnosis of PTSD.  The combined weight of these 
diagnoses is more probative than the weight of VA hospital 
records diagnosing schizophrenia, particularly since Dr. 
Vogel's letter is based on a subsequent hospitalization in 
which the physician himself presumably participated in 
diagnostic and clinical evaluation to clarify the veteran's 
diagnoses.  The Board further notes that this period of 
hospitalization was the second period of VA hospitalization 
in which the veteran was diagnosed with PTSD following the 
initial diagnosis of schizophrenia-again corroborating the 
diagnosis of PTSD.

As to the etiology of the diagnosed PTSD, the Board notes 
that the November 2001 VA examination report does not clearly 
indicate that the diagnosed PTSD is the result of the 
veteran's military service, although the examiner notes at 
length the veteran's reported stressors.  Rather, this report 
shows significant stressors in AXIS IV to include 
homelessness, unemployment, and problems with his support 
group.  This report also notes the veteran's problems with 
evading the truth, and a history of such difficulty with his 
primary therapist.  However, the Board notes that the 
November 2001 VA examination report does not establish that 
the veteran's currently manifested PTSD is in no way the 
result of his experiences in Vietnam, but that the current 
stressors then contributing to the diagnoses in AXIS I 
include those listed in AXIS IV.  Moreover, the Board finds 
the combined weight of the November 1997 VA examination and 
August 1998 addendum, as corroborated by Dr. Vogel's 
statement to be more probative in assessing the cause of the 
veteran's diagnosed PTSD.  First, the November 1997 VA 
examination report was confirmed by review conducted in 
August 1998.  Second, Dr. Vogel not only treated the veteran 
over an extended period of time, but he also presumably 
conducted or at minimum reviewed the clinical and diagnostic 
tests required to arrive at the veteran's diagnoses.  
Finally, as will be discussed in detail below, the Board 
notes that service personnel records present in the claims 
file tend to corroborate the veteran's version of events.

Accordingly, the Board finds that the medical evidence 
establishes that the veteran manifests PTSD that is the 
result of events he experienced during combat operations in 
Vietnam.

The Board now turns to the question of verification of the 
veteran's averred stressors.

The veteran avers that he suffers from PTSD as a result of 
stressors he experienced as a field artillery repairman.  He 
avers in statements and sworn testimony before the 
undersigned Veterans Law Judge, given in May 2005, that his 
duties required that he travel frequently in-country to 
various artillery and infantry units to inspect and repair 
105mm, 150mm, and 175mm Howitzers.  His travel through the 
country and the nature of his duties required that he was 
often in close proximity to the fighting, and sometimes in 
the midst of it.  He further testified that, while stationed 
with these combat units, even temporarily, he was sometimes 
required to participate in combat-either to defend his 
fellow soldiers, or to defend himself.  He stated and 
testified that he saw the bodies of the dead and wounded.  
Often traveling by flight, he was sometimes inserted by 
helicopter through a combat zone.  In Phouc Vinh, the 
airstrip was near the graves and registration area, and he 
saw many of the dead there.  He also traveled by vehicle in 
convoy.

The veteran wrote in a statement received in August 1998:

I was sent to a place called Phouc Vingh.  
I stayed there for about four months 
(having transferred from Phu Loi), this 
place had the infamous name of Rocket 
City.  Located approximately 70 miles 
north of Saigon.  I've seen more fighting 
there than any other place that I had 
been sent to in Vietnam.  I had friends 
that I associated with on a daily bases 
who were wounded in fire fights.  First 
Cav signal Corp was overran one night 
many casualties on both sides.  I nearly 
freaked out after seeing all the dead 
bodies and the way they were mutilated.  
I walked into graves and registration one 
afternoon and ran out of the place from 
the smell of rotten human flesh and 
formaldehyde and the sight of body parts 
and disfigured human remains.  I could 
not image that it used to be a living 
human being.  Behind our unit there was 
an Engineer Battalion that was overran, 
several things was etched in my mind upon 
seeing the carnage.  That it was mostly 
friendly fire that killed the majority of 
American personnel, when it was realized 
that helicopter gunships had to be 
deployed.  Then to see how lime is used 
to break down flesh on a blood soaked 
battlefield.

I left Phouc Vingh around August to 
return to Phu Loi which was my+- rear 
base camp.  Upon my return I learned that 
Captain [] had rotated back to the States 
and that we had a new CO.  I must add 
that the sergeant that I did not get 
along with had rotated also.  Every other 
day I was ordered to travel to some fire 
support abase to repair Howitzers or 
inspect them for reliability.  Sometimes 
I flew by helicopters or fixed winged 
aircrafts.  There were times that the 
only way too reach certain bases was by 
convoy, which was a long and arduous 
journey.  I made my first kill riding in 
the back of a 2 1/2 ton truck.  I traveled 
to numerous bases and landing zones, LZ 
Becky, which was overran.  Eagle 1,2, and 
3, Quan Loi, Chu Chi, which was base camp 
for the [] 25th infantry division.  I 
viewed the beauty of Vietnam from the air 
as well as the ground.  I went as far 
south to the Plain of Reeds in the Mekong 
Delta.  Bear Cat was a Thai Military base 
with a very large chopper pad.  Song Bey 
was a very large French rubber 
plantation.  I think that it was situated 
close to the Black Virgin Mountain's.  
These mountains were considered sacred.

I spent many days and nights in the field 
with other units with people that I did 
not know.  This was very common.  My goal 
was to remain alive and make it back home 
hopefully with some sanity.

In September 1999, he augmented his statement to provide 
additional details, including names of individuals with whom 
he served.  He also discussed his assigned duties while in 
Vietnam:

As I review my DD214 there is no mention 
of the type of duty that my unit or I was 
engaged in ... My MOS was 45G20 (field 
artillery mechanic ... direct support 
maintenance).  Just briefly I will 
describe my mos; I would fly by 
helicopter, fixed wing aircraft beaver or 
piper cubs, sometimes by convoys the 
journeys were long and arduous.  Upon 
reaching the landing zone or fire support 
base I immediately began servicing 
artillery pieces.  This may entail 
inspections or small maintenance of the 
Howitzers.  Sometimes I would have to 
call to the rear support base and have 
the unserviceable gun replaced.  I worked 
with many artillery units, the list is 
extensive from 1st Cavalry, 82nd Airborne, 
2nd Field Forces, Big Red 1 etc.  During 
my tour of duty I traveled from north to 
south, east to west fixing guns, some of 
my trips lasted for minutes to months 
there was no telling how long or when I 
would return from the field.

The veteran identified the unit to which he was assigned as 
the 610th Maintenance Battalion of the 29th General Support 
Group, 1st Logistical Command.  He noted that he was with the 
II Field Forces/Artillery, and that he was physically located 
with the 1st Cavalry Artillery, the Red 1 Artillery, 23rd 
Artillery, 1/30 Artillery, III Corps, 25th Infantry 
Artillery, and 9th Infantry Artillery.

In May 2002, the veteran offered further statements 
identifying more specific stressors, including an incident in 
which he struck his chin on the hydraulic arms of a dozer 
when running to catch a helicopter that was waiting to take 
him to a mission.  He traveled with a medic who was carrying 
snake venom serum to a Seabee who had been bit by a snake.  
The medic treated his wound.

We finally landed in a jungle so dark it 
looked like nightfall.  I thought the 
Engineers operating the bulldozers were 
Marines because of their lids.  The young 
fella said "hell no!  We're Seabees ..."  
We picked up the wounded and I was 
dropped off in Tay Ninh on the way back.  

He also described a situation in which he saw a man killed by 
the enemy.

I worked on guns with human remains still 
lying between the trails[,] a piece of 
skull in the breech.  Fear and the smell 
of death was constant.  I tried to stop a 
man from leaving a foxhole we were 
sharing ... He ran and I saw Charlie 
running after him.  I was shocked.  I 
blame myself for not grabbing him like in 
the movies and saving his life.  He 
wouldn't listen to me.  I was so scared 
and angry.

The veteran's service personnel records reflect that the 
veteran served in Vietnam from April 1969 to April 1970, and 
that he was assigned to HHC 29th General Support Group from 
May to June 1969, and to the HMSC 610th Maintenance Battalion 
from June 1969 to April 1970.  His military occupational 
specialty (MOS) was listed as 27A10, or Missile Systems 
Apprentice.  However, page 1 of his DA Form 20 reflects that 
he was also assigned the MOS of 45C20, or Hercules Missile 
Mechanic, in January 1970.  Page 4 shows that he participated 
in two campaigns, the Tet 69/Counteroffensive and the Vietnam 
Summer-Fall 1969 campaign.  

A DA Form 1594 submitted by the veteran in August 2003 
reflects that all battalions were notified that 9 individuals 
had been assigned to various units, effective 12 December 
1969.  A private with the same last name as the veteran was 
assigned to the 5/42.  The diary entry is dated 11 December 
1969, and signed by a Major, Field Artillery, S3 (Operations 
Officer).  The location is Phu Loi, Republic of Vietnam, and 
the Installation identified is partially obscured but is 
[illegible] Section, Artillery Group.

The Vietnam Order of Battle:  a Complete Illustrated 
Reference to U.S. Army Combat and Support Forces in Vietnam 
1961-1973 (Order of Battle), by Shelby L. Stanton (1981, pp. 
191, 195, 208) shows that the 29th General Support Group was 
stationed at Long Binh and was responsible for supply and 
maintenance support for III and IV Corps tactical zones.  The 
29th Support Group was a major subordinate command under the 
1st Logistical Command.  The 610th Maintenance Battalion, 
which fell under the control of the 29th General Support 
Group in 1969, was a direct support unit located at Phu Loi 
providing supply and maintenance support directly to 
nondivisional units in the area, and back up support to the 
1st Infantry Division.  In addition, the 5/42 was the 5th 
Battalion, 42nd Artillery (155mm Howitzer, towed).  This unit 
arrived in Vietnam in April 1968 and initially assigned to 
the 54th Artillery group, then the 23rd Artillery Group.  The 
Battalion was stationed at Bear Cat in 1968, Long Than in 
1969, and in Long Binh in 1970.  The 23rd Artillery Group 
(Field Artillery) was part of II Field Force Vietnam 
Artillery and served at Phu Loi until May 1971, when it was 
moved to Long Binh.  II Field Force Vietnam Artillery 
controlled the artillery in III Corps Tactical Zone in 
Vietnam.  Its headquarters moved to Long Binh in 1968 from 
Bien Hoa.  Order of Battle (Id., pp. 25-6, 105).

An online search of the Department of the Army Lineage and 
Honors shows that the Headquarters and Headquarters Company 
of the 29th Support Group is officially recognized for 
participation in numerous Vietnam Campaigns, including those 
that are identified in the veteran's service personnel 
records:  the Tet/69 counteroffensive, and Summer-Fall 1969.  
Moreover, the 29th General Support Group is officially 
recognized as having been decorated with 3 Meritorious Unit 
Commendations for its Vietnam service, covering the years 
1966-1968, 1968-1969, and 1970-1972-the latter two during 
periods of time that the veteran was also in Vietnam and 
assigned to the 29th General Support Group and to its 
subordinate unit, the 610th Maintenance Battalion.  In 
addition, online investigation further reveals that the 610th 
Maintenance Battalion is listed by the Department of the Army 
as having been awarded the Meritorious Unit Citation for the 
period of time from 1 September 1968 through 31 August 1969 
(DOA Pamphlet 672-3, January 1988, p. 88).

Further online search reveals that the 5/42 Artillery (155mm 
howitzers) arrived in Vietnam in April 1968.

The Board notes that the veteran's assertions concerning his 
unit assignments and his MOS are borne out by the official 
history as reflected in his service personnel records and 
online Department of Army official history and publications 
concerning the 29th General Support Group and the 610th 
Maintenance Battalion.

Concerning the veteran's professed duties, online 
investigation reveals the following comments concerning the 
175mm Howitzer tube maintenance and repair.  The Board 
recognizes that the year of the events described, 1967-68, is 
prior to the veteran's service dates in Vietnam, but includes 
the description to provide background insight into one of the 
tasks assigned to the 610th Maintenance Battalion, and the 
environment in which the task was performed.  In addition, 
the description sheds light on one of the duties the veteran 
stated he participated in.

The M-107SP, 175-mm Self Propelled Gun - 
(CANNON, 175 MILLIMETER GUN:  M113 
(T256E3) with MOUNT, GUN-HOWITZER:  M158, 
RAMMER AND LOADER ASSEMBY ORD No. 
10898300, AND MECHANISM, FIRING, CANNON:  
M35, provides the armament for GUN, FIELD 
ARTILLERY, SELF-PROPELLED:  175 mm, M107 
(T235E1)), was a formidable weapon.

First produced by Pacific Car and Foundry 
Co. in 1962 and later by FMC Corp. and 
then by Bowen-McLaughlin-York, the M107SP 
had a maximum range of 20.38 miles.  
Shooting a 147 pound projectile up to 
those distances soon wore out the tube.  
The average tube life for 175mm gun at 
first was 300 full service rounds as 
opposed to its cousin, the 8 inch 
howitzer, which was 7500 full service 
rounds.  Later the tube life was extended 
to between 700 and 1200 full service 
rounds.  In 1967, however, once near 700 
rounds had been fired it was necessary to 
replace the tube or risk a tube 
explosion.

In 1976-68 maintaining the two 8 inch 
guns and the two 175mm for each of the 
6/27th batteries, (excluding Foxtrot 
Battery) including changing the 175mm 
tubes every 700 rounds for Alpha Battery, 
was the job of the 3rd Maintenance Co., 
610th Maintenance Battalion based in 
Dian.  Considered by many to be one of 
the worst maintenance details to perform 
in Vietnam the men of the 3rd Mn. Co. 
were known as one of the best at the job.

Replacing the 34+ foot tube weighing in 
at 13,800 pounds was not a job for the 
faint at heart.  It required heavy 
equipment and old-fashioned mechanical 
know-how in order to insure the job was 
done correctly with no crew injuries.

***

The 3rd Maintenance Company, Dian, 
assigned to the 610th Maintenance 
Battalion, Cu Chi, was tasked in the 
early spring of 1697 to supply a contact 
team for support to A Battery, 6/27 
Artillery in Quan Loi.  Five mechanics, 
an experienced NCO, and a young 2nd Lt. 
formed up in the next convoy northbound 
on Rt. 13 ...

It was quickly learned that the effective 
safe total tube life could come at 
anytime of day or night.  A change had to 
be accomplished safely and speedily.  A 
true testament to the professionalism of 
the entire battery was the frequency of 
the call for a tube change.  OJT worked 
its wonders and the team became fairly 
proficient in the trade.  Charlie also 
got to know that the battery was there.  
One night the contact team was awoken by 
incoming mortar rounds.  This was a 
totally different sound that the outgoing 
8" and 175mm rounds which one could 
adapt to for sleep purposes.  The VC 
wanted to stop the nightly H&I fire, 
Turkey Shoots, support missions to the 
area Special Forces bases, and general 
havoc those 4 guns brought to the enemy.  
Others can give the full story of how the 
battery staved off being overrun that 
night.  Let it be said that it was a long 
night and the VC managed to severely 
damage an 8" gun.

By comparison, a 155mm howitzer (M109) fires a 98 pound 
projectile up to 23,500 meters.  The system provides armored 
combat support, is air transportable (but weighs 16,000 
pounds and takes a crew of 10), is internally loaded, and has 
ground mobility.  The cannon assembly can fire in a 360 
degree circle and is capable of both direct and indirect 
firing.


Finally, online investigation reveals the following 
descriptions of the conditions at Landing Zone Becky, one of 
the geographic placenames the veteran identified he had 
worked at.  Landing Zone Becky is identified in other online 
researches as associated with III Corps, Tay Ninh.  Near the 
Cambodian border, there was a heavy concentration of enemy 
troops there.  These descriptions reveal the combat 
conditions under which the artillery worked.  Although 
artillery weapons had a long range, artillerymen, and the 
troops that supported them, were not exempt from enemy 
attack, wounding, or death; nor were they excluded from 
combat.

LZ Becky

The night was an unusually black one.  
The moon was in its dark phase on 11 
August 1969 and the sky was overcast.  
Visibility was less tha[n] 12 meters and 
the troopers of 2/8 Cav manning the 
bunkers could barely make out the first 
string of wire.  It was a night that was 
made to order for the sappers assigned to 
the 95C Regiment.  The barefoot sappers 
had only made their way through the outer 
string of wire when they were spotted.

When the bunkers opened up the base of 
the fire elements of the NVA began 
pelting the base with rocket and mortar 
fire, and an assault by an estimated two 
companies of NVA infantry.  The 0300 
attack was driven back at a cost of 4 KIA 
and 14 WIA, 7 of the WIA from A/1/30.

Back at the battery rear in Tay Ninh, SSG 
[] had just returned from R&R when he 
heard about the attack.  When he learned 
that another attack was expected he began 
rounding up replacements for the wounded 
in A Battery.  Another A Battery NCO, SSG 
[] was also at Phuoc Vinh.  SSG Abrams 
was due to return to the states in two 
days.  When he spotted SSG [], he told 
him, "You aren't going to go out there 
and get yourself killed without me."  
Both men and the replacements boarded the 
helicopter to FSB Becky.

The statement turned out to be prophesy.  
At 0340 on the 12th of August the NVA hit 
Becky with a storm of mortar, rocket and 
RPG rounds.  The over 400 rocket and 
mortar rounds caused most of the 
casualties sustained by A/1/30 that 
night.  When the battle ended 1SG [] was 
the ranking man still on his feet 
although he had been wounded twice.  The 
battery had suffered 9 KIA and 19 WIA.  
Among those listed as KIA were SSG [] 
(Chief of Section, #2 Gun) and SSG [] 
(Chief of Section, #3 Gun).  Greater love 
hath no man.

***

Virtual Wall Note

On the night of 11/12 August 1969 Landing 
Zone BECKY was garrisoned by the 2nd 
Battalion, 8th Cavalry, and A Battery, 1st 
Battalion, 30th Artillery.  At 0300 on 12 
August elements of the North Vietnamese 
95C Regiment attacked the base.  Although 
the initial assault was driven back, a 
second attack, accompanied by heavy 
rocket, mortar, and RPG fire, began at 
0340.  The enemy withdrew by daybreak, 
but 2/8 Cav and A/1/30 Arty had 19 men 
killed in action.

The Board notes that the veteran was in Vietnam during August 
1969.  Landing Zone Becky is one of the landing zones he 
stated that he traveled to, and the 1/30th is one of the 
units whose guns he stated that he serviced.

The veteran's testimony is determined to be highly credible, 
and the Board notes that the veteran's statements and 
testimony are supported by the evidence of record.

Given the time period during which the veteran was assigned 
to the 29th General Support Group and 610th Maintenance 
Battalion in Vietnam, the nature of his duties, and the 
descriptions of the conditions of the units he visited and 
the geographic locations to which he was sent, the Board 
finds this information is sufficient to verify that the 
veteran participated in combat operations.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); 38 C.F.R. § 3.102.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002); see also Pentecost, supra.

After review of the evidence the Board finds that service 
personnel records; the historical information concerning the 
veteran's assigned units found online; and the historical 
information concerning the locations and units to which the 
veteran was assigned to visit in the pursuit of his duties 
repairing 105mm, 155mm, and 175mm howitzers establish that 
the 610th Maintenance Battalion, 29th General Supply Group, 1st 
Logistical Command and, hence, the veteran, served in combat 
operations.  As his stressors are consistent with service as 
an individual who repairs combat artillery equipment in field 
conditions during combat operations, the Board finds no 
further verification of the veteran's stressors is necessary.  

As noted above, the veteran has been found to manifest PTSD 
that has been found to be the result of his participation in 
combat operations in Vietnam, as reflected by the medical 
evidence of record. 

In summary, the record presents a valid diagnosis of PTSD 
related to stressful experiences the veteran reported he 
underwent during his service as Hercules missile mechanic or 
missile systems apprentice assigned to inspect and repair 
105mm, 155mm, and 175mm howitzers in active artillery 
batteries in combat operations in Vietnam.   The evidence of 
record establishes that the units to which the veteran was 
assigned and the units to which he was physically ordered to 
report for inspection/repair during the performance of his 
duties and, hence, the veteran, as an individual charged to 
repair combat artillery equipment in field conditions in a 
unit tasked to provide direct support to field combat units, 
participated in combat operations.

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests PTSD that 
is the result of stressors he experienced while in combat 
operations in Vietnam.  The Board therefore concludes that 
service connection for PTSD is appropriate.


ORDER

Service connection for PTSD is granted.


REMAND

The Board notes that the veteran submitted an effective 
notice of disagreement to the denial of service connection 
for service connection for hepatitis C, the residuals of a 
right knee injury with arthritis, the residuals of injury to 
the chin, muscle and joint aches and swelling, as secondary 
to exposure to the herbicide Agent Orange, and a prostate 
condition, as secondary to exposure to the herbicide Agent 
Orange.

The RO issued a rating decision in June 2002, in which it 
denied service connection for PTSD, hepatitis C, residuals of 
a right knee injury (to include arthritis), residuals of an 
injury to the chin, for muscle and joint aches and swelling, 
as secondary to exposure to the herbicide Agent Orange, and a 
prostate condition, as secondary to exposure to the herbicide 
Agent Orange.  In a July 2002 notice of disagreement, the 
veteran's representative specifically noted that the veteran 
disagreed with the denials of service connection as to 
hepatitis C, residuals of a right knee injury with arthritis, 
residuals of injury to the chin, muscle and joint aches and 
swelling, as secondary to exposure to the herbicide Agent 
Orange, and a prostate condition, as secondary to exposure to 
the herbicide Agent Orange.  The RO has not yet had an 
opportunity to issue a statement of the case as to these 
issues. 

The United States Court of Appeals for Veterans Claims 
(Court) has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with her claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

The RO should issue a statement of the 
case regarding the issues of service 
connection for hepatitis C, the residuals 
of a right knee injury with arthritis, 
the residuals of injury to the chin, 
muscle and joint aches and swelling, as 
secondary to exposure to the herbicide 
Agent Orange, and a prostate condition, 
as secondary to exposure to the herbicide 
Agent Orange.  The veteran should be 
apprised of his right to submit a 
substantive appeal as to these issues and 
to have his claims reviewed by the Board.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


